DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The “Related Applications” section should include the patent number of the related application.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18, it is unclear what is meant by “a plurality of first sleeves” and “a plurality of 
second sleeves”, as fig. 11 only discloses a first sleeve 213a and a second sleeve 213b.  Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis 8,210,572.
In regard to claim 1, Davis discloses a conduit section comprising: a body 1160 (see fig. 11c-11d) having a first end 1160 and a second end (bottom of 1160 in fig. 11d); a protrusion 1186 extending from the first end, the protrusion comprising a hollow interior; an opening disposed on the second end; a plurality of first magnets (located in flange 1105) disposed on the first end around the protrusion; and a plurality of magnets (located in flange 1108) disposed on the second end around the opening.
In regard to claim 2, wherein the first end is disposed along a first plane; and the second end is disposed along a second plane that is not parallel to the first plane.
In regard to claim 6, wherein each of the first magnets is arranged so as to attract a first joint magnet 1124 with a first polarity towards the first end.
In regard to claim 7, wherein each of the second magnets is arranged so as to attract a second joint magnet 1144 with the first polarity towards the second end.
In regard to claim 8, wherein each of the second magnets is arranged so as to attract a second joint magnet with a second polarity towards the second end, the second polarity being opposite to the first polarity.
In regard to claim 9, further comprising a fluid conduit extending through the hollow interior and the opening, the fluid conduit configured to facilitate flow of fluid through the first end, the body, and the second end.
In regard to claim 10, wherein:
the protrusion is configured to be received within the opening; and
the opening is configured to receive the protrusion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis 8,210,572 in view of Trimble 4,807,370.
In regards to claims 2-5, Davis discloses a conduit section with a protrusion, first end and 
a second end where the body and protrusion are centered on the same axis, but does not disclose the protrusion being on an axis not parallel to the axis of the body or where the first and second ends are on different planes.  Trimble teaches that it is common and well known in the art to provide conduit sections 1 including a protrusion 15 with a hollow interior where the body 1 is either on the same axis as the protrusion (see fig. 5B) or where the protrusion is centered on an axis that is not parallel to the axis of the body (see fig. 4B) and also teaches providing an opening (opening for portion 8 in fig. 4B) that is centered on a third axis that is not parallel to the first axis or the second axis in order to allow the conduit to be oriented and directed in different directions.  Therefore it would have been obvious to one of ordinary skill in the art to modify the orientation of the protrusion relative to the first end and second ends of the conduit section of Davis, in order to allow the conduit to be routed in different directions, as taught by Trimble.
Allowable Subject Matter
Claims 11-17 are allowed.
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679